NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 1 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ANDERSON JOSUE DELCI-PEREZ,                     No.    13-74212
 AKA Henry Del Cid Castillo, AKA
 Anderson Josue Del Cid Perez                    Agency No. A200-813-760

                  Petitioner,
                                                 MEMORANDUM*
   v.

 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Anderson Josue Delci-Perez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      The agency found Delci-Perez not credible based on numerous

inconsistencies and implausibilities. Substantial evidence supports the agency’s

adverse credibility determination. See id. at 1048 (adverse credibility

determination supported under the totality of circumstances). Delci-Perez’s

explanations do not compel a contrary result. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). In the absence of credible testimony, in this case, Delci-

Perez’s withholding of removal claim fails. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                         2                                    13-74212